Citation Nr: 0943816	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disability.

2. Entitlement to an initial evaluation in excess of 10 
percent for left leg radiculopathy.

3. Entitlement to an initial evaluation in excess of 10 
percent for right leg radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1972. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2004 and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Historically, in December 2003 the Veteran filed a claim for 
a bilateral foot disorder secondary to his service connected 
lumbar back disorder.   

The March 2004 rating decision granted service connection for 
right and left leg radiculopathy and assigned separate 10 
percent ratings effective as of June 3, 2003, the date of an 
increased rating claim for a low back disorder. The Veteran 
appealed. 

The May 2006 rating decision denied service connection for a 
bilateral foot condition.  

In February 2008 the Board remanded these issues for 
additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues of 
what evaluations are warranted for right and left leg 
radiculopathy were essentially placed in appellate status by 
a notice of disagreement expressing dissatisfaction with the 
original ratings, the Fenderson doctrine applies.



FINDINGS OF FACT

1.  Since June 3, 2003, the Veteran's left leg radiculopathy 
has been 
productive of no more than mild incomplete paralysis.

2.  Since June 3, 2003, the Veteran's right leg radiculopathy 
has been 
productive of no more than mild incomplete paralysis.

3.  A distinct chronic bilateral foot disorder was not 
demonstrated in-service, and there is no competent evidence 
linking the Veteran's current bilateral foot disorder to 
service or a service connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left leg radiculopathy
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 8520 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for right leg radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 8520 (2009).

3.  A bilateral foot disorder was not incurred or aggravated 
during active service, and is not proximately due to or the 
result of a service connected disorder. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board begins by noting that as initial ratings and 
effective dates have been assigned for the left and right leg 
radiculopathy disorders, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met as to these issues. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Regarding the issue of entitlement to service connection for 
a bilateral foot disability the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March 2004, March 2006, and March 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and he was provided actual notice of the rating 
criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided. The 
claim was readjudicated in the August 2009 supplemental 
statement of the case.  There is no evidence that any timing 
error in providing notice to the Veteran caused any 
prejudice, and there is no evidence that any VA error in 
notifying or assisting the appellant reasonably affected the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).


Background
 
Service treatment records reveal treatment in service for a 
left ankle sprain and a right ankle sprain.  There were no 
further treatment records or complaints in service.  The 
August 1972 separation examination includes a medical history 
in which the Veteran checked off among other complaints foot 
trouble.  The separation examination however was silent as to 
any foot disabilities.

On VA spine examination in October 2003, the Veteran reported 
falling off a truck in 1972 and injuring his back.  He had 
intermittent pain in the back which radiated into the left 
leg.  His gait was normal and he did not limp.  He was unable 
to heel and toe walk.  Deep reflexes were absent at the left 
knee and ankle.  Sensory examination revealed diminished 
pinprick and vibratory stimulation of the right anterior 
thigh and medial calf, and the left anterior thigh and 
lateral calf.  The diagnoses were degenerative disk disease 
(DDD) lumbar spine with back pain and hypertrophic changes by 
X-ray; and, left leg radiculopathy moderate disability with 
progression.

In a July 2004 initial VAMC podiatry clinic visit the Veteran 
was evaluated for chronic foot pain and callosities of the 
right foot.  He had mild plantar callosities bilaterally but 
not symptomatic on the left foot.  He complained of 
neuropathic pain in the toes and plantar aspect of feet 
having intermittent numbness and tingling since an injury in 
September 2003.  He had been referred to prosthetics for 
extra deep shoes in respect to high insteps and hammertoes.  
The assessment was diminished sensory in toes and feet at 
plantar aspect of feet; and callosities, symptomatic right 
foot.

On VA peripheral nerves examination in November 2005, the 
Veteran reported intermittent pain radiating into both legs 
but mostly into the right leg.  He used no assistive devices.  
Sensory examination revealed diminished pinprick about the 
medial aspect of the right thigh; but otherwise the 
examination was normal on the right leg and the entire left 
lower extremity.  The nerves affected were the right sided 
L5/S1 radiculopathy.  There was no apparent motor impact, and 
no muscle wasting or atrophy.  There were no significant 
intermittent changes since the previous VA examination.

In a March 2008 VA examination, the Veteran reported 
continuous left leg pain radiating into his left foot on a 
daily basis.   There was right foot pain but no right leg 
pain or flare-ups.  He was taking medications for peripheral 
neuropathy.  Private medical records noted peripheral 
neuropathy and an abnormal EMG study.  The examiner noted 
that the Veteran had negative leg raises, and no reflexes at 
the knees or ankles.  He had bilateral weakness but equal 
extensor hallucis longus muscles.  There was diminished 
pinprick about the soles bilaterally.  There was no change in 
his range of motion, coordination, weakness, endurance, 
fatigue or peripheral neuropathy level.  The Veteran had 
tingling and numbness in his feet for approximately 20 years.  
It gave him an abnormal gait and decreased vibratory 
sensations in his feet.  He required no special shoes or 
assistive devices.  

The impression was peripheral neuropathy of both feet.  The 
examiner opined that the Veteran had moderate nerve damage in 
his feet.  He noted that he could not relate the Veteran's 
current foot condition to his military service.  He opined 
that, "I think it is less likely than not that his current 
peripheral neuropathy is related to 1972 burning of his feet.  
The question is asked whether his disability of bilateral leg 
conditions causes sensory disturbances.  I believe his lumbar 
back with left-sided radiculopathy is not related to his 
sensory disturbance.  I think this is a separate peripheral 
neuropathy."

In an October 2008 addendum to the examination the examiner 
noted that he reviewed the claims file for symptoms regarding 
either radiculopathy or peripheral neuropathy.  He noted that 
he was asked to determine whether the Veteran's diminished 
sensations in his feet were related to his radiculopathy.  
His response was, " No. The diminished sensations to 
pinprick and vibratory stimulation of the feet have been 
evaluated by EMG and on physical finding.  This decrease is a 
diffuse thing and does not follow any nerve root pathway."

Regarding the legs he noted that, "The loss of reflex to the 
knee is associated with service connected radiculopathy in 
that patellar reflexes are not related to peripheral 
neuropathy.  The bilateral muscle weakness is related to the 
service-connected radiculopathy.  The loss of actual position 
sense is related to the peripheral neuropathy and not to 
service connected radiculopathy."

In a November 2008 addendum to the examination the examiner 
noted that he was asked to classify the nerve damage as mild, 
moderate, or severe.  He noted that a November 2003 MRI 
showed no disk herniation, spinal stenosis, or nerve 
entrapment.  An EMG in April 2004 showed peripheral 
neuropathy but no evidence of radiculopathy.  The examiner 
referred to April 2004 neurological records of Charles Tuen, 
M.D., (shown below) which documented symptoms of numbness and 
tingling of all toes, and plantar surfaces of both feet 
beginning in September 2003.  The diagnosis was peripheral 
neuropathy not radiculopathy.  The examiner opined that the 
Veteran's symptoms were not consistent with a radiculopathy; 
and, that there was no justification for a diagnosis of 
radiculopathy of either lower extremity.  Based on objective 
findings of MRI, EMG, and Dr. Tuen's physical examination, no 
radiculopathy existed.  Any nerve damage from peripheral 
neuropathy was not related to service.  It may be related to 
hyperthyroidism or other unknown factors.

The claims file contains an extensive medical history 
revealing treatment records for various physical disabilities 
including degenerative disk disease of the lumbar back, leg 
and foot complaints.  The file includes an April 2004 
neurological report from Charles Tuen, M.D., noting a history 
of numbness and tingling in all toes and plantar surfaces of 
both feet with an onset of September 2003.  He noted a past 
medical history of hyperthyroidism.  Examination revealed 
good motor strength and normal muscle tone.  There was a mild 
decrease in vibration sense in both feet.  Light touch was 
normal; deep tendon reflexes were symmetric; and, gait was 
steady.   The test results were noted to be most compatible 
with a peripheral neuropathy.  No evidence of active 
denervation was observed.  The diagnoses were numbness in 
both feet; NCV showed peripheral neuropathy; low back pain; 
and, an MRI at the VA hospital showed DJD, no herniated disc, 
and no stenosis; and, a history of hyperthyroidism on 
replacement therapy.

The earliest evidence of treatment for complaints of foot 
pain was from approximately September 2003.  There were no 
earlier post service medical records revealing any complaints 
of bilateral foot pain.  None of the records or any of the 
current treatment records includes any competent opinion 
finding a nexus between chronic bilateral foot pain and any 
period of service, service activity, or service connected 
disability.

I. Evaluations in excess of 10 percent for left and right leg 
radiculopathy.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126. 

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (for rating incomplete paralysis of the sciatic nerve), 
neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2009).  Mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent disability rating; 
moderate incomplete paralysis warrants a 20 percent rating; 
and, moderately severe incomplete paralysis warrants a 40 
percent rating.  

The Board notes that in the October 2003 VA spine examination 
the Veteran had diminished pinprick and vibratory stimulation 
of the right and left anterior thighs and calves.  However, 
he had a normal gait without any limp.  In the November 2005 
VA examination, he only had diminished pinprick about the 
medial aspect of the right thigh; but otherwise the 
examination was normal on the right leg and the entire left 
lower extremity.   There was no apparent motor impact, muscle 
wasting or atrophy.  The Veteran did not require any 
assistive devices.  

In the March 2008 VA examination, there was no right leg pain 
or flare-ups.  The examiner noted bilateral weakness but 
equal extensor hallucis longus muscles.  There was no change 
in his range of motion, coordination, weakness, endurance, 
fatigue or peripheral neuropathy level with repetitive 
motion.  The examiner noted that he was asked whether the 
bilateral leg conditions caused sensory disturbances. He 
opined, "I believe his lumbar back with left-sided 
radiculopathy is not related to his sensory disturbance.  I 
think this is a separate peripheral neuropathy."

In an October 2008 addendum to the examination the examiner 
related the Veteran's bilateral muscle weakness and loss of 
reflex to the knee to the service-connected radiculopathy.  
The loss of actual position sense was not related to 
radiculopathy, but was instead related to peripheral 
neuropathy.

In a November 2008 addendum to the examination the examiner 
opined that there was no justification for a diagnosis of 
radiculopathy of either lower extremity, as the Veteran's 
symptoms were not consistent with a radiculopathy.  Based on 
objective findings of MRI, EMG, and Dr. Tuen's examination, 
no radiculopathy exists.  

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 8520, the Board finds that an initial 
rating in excess of 10 percent for radiculopathy of the right 
and left lower extremities are not warranted at any point 
since the June 3, 2003 effective date of the grants of 
service connection.  As such, there is no basis for a staged 
rating of these disabilities, pursuant to Fenderson. 


II. Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's left and right leg radiculopathy.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards.  
It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1). 


III- Service connection for a bilateral foot disability.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each 
case with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence against 
entitlement to service connection for a bilateral foot 
disorder. 

The service medical records note complaints and treatment for 
acute left and right ankle sprains.  The August 1972 
separation examination was silent as to any foot disorders.  
The record does not reveal any treatment for a bilateral foot 
disorder until April 2004, 32 years after service.  

The only evidence in support of the claim are statements from 
the Veteran to the effect that his current bilateral foot 
disorder was either incurred in service, or was secondary to 
his service connected DDD of the lumbar spine or 
radiculopathy of the lower extremities.  While the Veteran is 
competent to report that he injured his feet in service, as a 
layperson he is not competent to provide a probative opinion 
on a medical matter, such as the etiology of the claimed 
disorder.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 
2007).

The Board concludes that there is a preponderance of evidence 
against the Veteran's claim of entitlement to service 
connection for a bilateral foot disability.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the evidence preponderates against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral foot disability is denied.

An initial evaluation in excess of 10 percent for left leg 
radiculopathy is denied.

An initial evaluation in excess of 10 percent for right leg 
radiculopathy is denied.



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


